Case 19-02134-GLT      Doc 480    Filed 06/23/21 Entered 06/23/21 11:28:57       Desc Main
                                 Document     Page 1 of 17



                  IN THE UNITED STATES BANKRUPTCY COURT FOR
                    THE WESTERN DISTRICT OF PENNSYLVANIA


   In re:                                      Bankruptcy No. 18-24070

   ONEJET, INC.,                               Adversary No. 19-02134-GLT

            Debtor.
   ___________________________
                                               Related to Adversary Doc. Nos.:
   WOODY PARTNERS et al,                       216, 343, 344 and 345

                 Plaintiffs,
       v.

   MATTHEW R. MAGUIRE, PATRICK
   MAGUIRE, BOUSTEAD SECURITIES,
   LLC and ROBERT LEWIS,

                 Defendants.


      MOTION FOR LEAVE TO AMEND PLAINTIFFS’ AMENDED COMPLAINT

            And now, the Plaintiffs, Woody Partners et al, by their attorneys, Robert O

   Lampl, James R. Cooney, Ryan J. Cooney and Sy O. Lampl, submit the within

   Motion for Leave to Amend Plaintiffs’ Amended Complaint:

            Background:

            1.    The Plaintiffs, Woody Partners et al, are shareholders and/or

   noteholders of OneJet, Inc. (OneJet), a California corporation.

            2.    All of the Defendants either sold or participated in the sale of

   OneJet securities to the Plaintiffs.

            3.    On December 5, 2018, the Plaintiffs initiated the within action by

   filing a Complaint in Civil Action in the Court of Common Pleas of Allegheny

   County.
Case 19-02134-GLT     Doc 480    Filed 06/23/21 Entered 06/23/21 11:28:57       Desc Main
                                Document     Page 2 of 17



          4.     In their Complaint, the Plaintiffs asserted claims under the

   Pennsylvania Securities Act, aiding and abetting liability and negligent

   misrepresentation, all arising out of their purchase of OneJet securities.

          5.     On January 8, 2019, the case was removed to the United States

   District Court for the Western District of Pennsylvania.

          6.     By Order entered on June 16, 2019, the Honorable Marilyn J.

   Horan transferred the case to this Honorable Court.

          7.     All of the Defendants filed Motions to Dismiss pursuant to

   Fed.R.Civ.P. 12.

          8.     On September 27, 2019, this Honorable Court entered an Order

   requiring the Plaintiffs to file a more definite statement.

          9.     On October 28, 2019, the Plaintiffs filed their Amended Complaint.

          10.    The Amended Complaint asserts that the Defendants’ sale of

   OneJet securities to the Plaintiffs violated the Pennsylvania Securities Act (70

   P.S. 1-201 et seq) and was contrary to their duties under Pennsylvania common

   law.

          11.    All of the Defendants filed Motions to Dismiss the Amended

   Complaint.

          The Opinion and Order of May 22, 2020

          12.    On May 22, 2020, this Honorable Court entered the Memorandum

   Opinion and Order which controls the issues that are remaining in this case.

          13.    Among other things, this Honorable Court:

          A.     Dismissed Robert Campbell and David Minnotte as party



                                              2
Case 19-02134-GLT     Doc 480    Filed 06/23/21 Entered 06/23/21 11:28:57         Desc Main
                                Document     Page 3 of 17



   Defendants.

          B.     Held that the 19 “out-of-state” Plaintiffs lacked standing to assert

   claims under the Pa. Securities Act (Opinion, pp. 8-11).

          C.     Held that thirty (30) of the Plaintiffs had asserted viable claims

   against Matthew Maguire under Section 501 of the Act (Opinion, pp. 15-21).

          D.     Held that thirty (30) of the Plaintiffs had asserted viable aiding and

   abetting claims against Patrick Maguire under Section 503 of the Act (Opinion,

   pp. 15-21).

          E.     Held that all of the Plaintiffs had asserted viable aiding and abetting

   claims against Matthew Maguire and Patrick Maguire under common law

   principles (Opinion, pp. 43-46).

          F.     Held that five (5) of the Plaintiffs had asserted viable aiding and

   abetting claims against Robert Lewis under both Section 503 and common law

   principles (Opinion, pp. 47-55).

          The remaining claims against Boustead:

          14.    In dealing with the Plaintiffs’ claims against Boustead Securities,

   LLC (Boustead), this Honorable Court held that only the “Broker Plaintiffs”1 had

   valid claims (Opinion, p. 23).

          15.    This Court held that 17 of the Broker Plaintiffs had asserted viable

   claims against Boustead in Count 3 for aiding and abetting under Section 503 of

   the Act (Opinion, pp. 33-42). This Court held that Section 503 imposes an

   “inverse negligence” standard, and that to escape liability, a defendant must


   1
    28 of the 64 Plaintiffs who purchased OneJet securities from or through
   Boustead’s agent, Mel Pirchesky (Opinion, p. 23).

                                             3
Case 19-02134-GLT     Doc 480    Filed 06/23/21 Entered 06/23/21 11:28:57          Desc Main
                                Document     Page 4 of 17



   show that the exercise of reasonable care would not have uncovered the untruth

   (Opinion, p. 38). This Court concluded that the Broker Plaintiffs had alleged

   enough facts to suggest that Boustead “materially aided” Maguire’s violations of

   the Act (Opinion, p. 41).

          16.    This Court held that 22 of the Broker Plaintiffs had asserted viable

   aiding and abetting claims against Boustead in Count 4 under common law

   principles (Opinion, pp. 46-47).

          17.    This Court held that 18 of the Broker Plaintiffs had asserted viable

   claims against Boustead in Count 8 for negligent misrepresentation (Opinion, pp.

   58-63). This Court held that Plaintiffs had adequately alleged that Boustead

   made material misstatements before the Broker Plaintiffs made their investment

   decisions, and that the Court can “reasonably infer” that the Broker Plaintiffs

   relied upon Boustead’s statements (Opinion, p. 61).

          The settlements:

          18.    On February 8, 2021, this Honorable Court entered an Order

   directing this case to mediation.

          19.    Joel M. Walker was selected as the Mediator.

          20.    Formal mediation sessions were held on April 7 and 8, 2021, and

   informal sessions with the Mediator continued thereafter.

          21.    As a result of the mediation:

          A.     The Plaintiffs have agreed upon a full and final settlement with

   Matthew Maguire and the Estate of Patrick Maguire.




                                            4
Case 19-02134-GLT        Doc 480    Filed 06/23/21 Entered 06/23/21 11:28:57      Desc Main
                                   Document     Page 5 of 17



          B.     The Plaintiffs have also agreed upon a full and final settlement with

   Robert Lewis.

          22.    Accordingly, the only remaining claims in this case are the Broker

   Plaintiffs’ claims against Boustead2 for aiding and abetting liability under 70 P.S.

   1-503 (Count 3), common law aiding and abetting (Count 4) and negligent

   misrepresentation (Count 8).

          23.    Such claims total in excess of $6.2 million dollars, excluding

   interest and costs.

          A.     The within Motion to Amend the Amended Complaint:

          24.    Since the filing of the Amended Complaint (on October 28, 2019),

   the Plaintiffs have become aware of several facts which justify a further

   amendment of the Complaint to join Keith Moore, the CEO of Boustead, as well

   as Boustead’s parent company, Boustead & Company, Limited (BCL), as party

   Defendants. These facts did not become available until March of 2021 during the

   mediation stay.

          25.    As a registered broker with FINRA, Boustead was required to

   maintain adequate errors and omissions insurance.

          26.    However, the Plaintiffs have discovered that Boustead had no

   insurance coverage whatsoever at the time that it solicited the Plaintiffs to invest

   in OneJet.

          27.    In addition, the Plaintiffs have discovered that Boustead is grossly

   under-capitalized.


   2
    Mel Pirchesky has filed a Petition for Relief under Chapter 7 of the Bankruptcy
   Code.

                                              5
Case 19-02134-GLT    Doc 480    Filed 06/23/21 Entered 06/23/21 11:28:57        Desc Main
                               Document     Page 6 of 17



         28.    A true and correct copy of Boustead’s Annual Report pursuant to

   SEC Rule 17a-5(d) for the Year ended on December 31, 2020 is attached hereto

   as Exhibit “A.” This Report was published and made available to the public on

   March 22, 2021.

         29.    As indicated, Boustead’s CEO, Keith Moore, signed the

   Acknowledgment for the Report filed with the SEC.

         30.    The total equity in the Company was $2.9 million dollars. However,

   the net capital was only $522,724.00 as of December 31, 2020.

         31.    Note 9 to the Annual Report identifies pending litigation including

   the present case. Note 9 asserts that the claims in the case are “baseless” and

   that the Company “has not provided for any award or costs related to this

   matter.” Such statement is completely contrary to this Honorable Court’s Opinion

   of May 22, 2020, holding that the Broker Plaintiffs have asserted valid claims

   against Boustead. This is also contrary to SEC regulations which would require

   Boustead to set aside a loss contingency. See, In re Snap Securities Litigation,

   2018 U.S. Dist. LEXIS 97704 (C.D. Ca. 2018):

         With regard to the Pompliano claim, Defendants contend that Snap
         was not required to disclose Pompliano's lawsuit under Accounting
         for Unasserted Claims (ASC) Standard 450. ASC 450, labeled
         Contingencies, outlines the accounting and disclosure requirements
         for loss and gain contingencies reporting in an S-1. ASC 450 "set[s]
         out different rules for claims that have been asserted and those that
         have yet to be asserted." SEC v. RPM Int'l, 282 F. Supp. 3d 1, 2017 WL
         4358693, at *12 (D.D.C. 2017). "[F]or a claim that has been asserted, an
         issuer must disclose a loss contingency if there is 'at least a reasonable
         possibility' that a loss may be incurred, even if the amount cannot be
         reasonably estimated."

   See also, SEC v. RPM Int'l, 282 F. Supp. 3d 1 (D.D.C. 2017).



                                           6
Case 19-02134-GLT        Doc 480    Filed 06/23/21 Entered 06/23/21 11:28:57       Desc Main
                                   Document     Page 7 of 17




          32.        The Plaintiffs have also discovered that Boustead has engaged in

   substantial inter-company transfers with its parent company, BCL. Note 11 to the

   Annual Report discloses that Boustead “has advanced monies to Boustead &

   Company, Limited (BCL), its parent corporation.” As indicated, in the calendar

   year ending on December 31, 2020, Boustead “advanced” the sum of

   $1,173,611.00 to BCL. Note 11 goes on to disclose that “the advances carry no

   interest and are repayable at any time.”

          33.        Such disclosures reveal that Keith Moore can employ BCL, at his

   whim, to make Boustead judgment proof and to avoid Boustead’s obligations to

   the Plaintiffs.

          34.        These discoveries have caused Plaintiffs to investigate the

   relationships between Keith Moore, Boustead and Boustead’s parent company,

   BCL.

          35.        Such investigation supports a further amendment to the Complaint

   to join Moore and BCL as parties based upon alter ego principles.

          36.        According to Boustead’s Annual Report (Exhibit “A” hereto),

   Boustead is “wholly owned” by BCL.

          37.        During the calendar year ending on December 31, 2020, Boustead

   “advanced” the sum of $1,173,611.00 to BCL.

          38.        According to BCL’s Website (www.bousteadco.com), Keith Moore

   is both the CEO and CFO of BCL.




                                               7
Case 19-02134-GLT      Doc 480    Filed 06/23/21 Entered 06/23/21 11:28:57       Desc Main
                                 Document     Page 8 of 17



          39.    Keith Moore is also the CEO and CFO of Boustead and was the

   “founder” of the company.

          40.    BCL and Boustead share offices at 6 Venture Street, Irvine, CA

   92618.

          41.    Keith Moore also controls several affiliates of Boustead.

          42.    According to Boustead’s Annual Report (Exhibit “A” hereto), Sutter

   Capital Partners, LLC (SCP) is an “affiliate” of Boustead. Keith Moore is both the

   CEO and CFO of SCP. SCP shares offices with Boustead and BCL at 6 Venture

   Street, Irvine, CA 92618. According to SCP’s Annual Report, SCP provides

   “consulting services” to BCL and Boustead.

          43.    According to Boustead’s Annual Report (Exhibit “A” hereto), Sutter

   Securities, Inc. (SSG) is also an “affiliate” of Boustead. Keith Moore is both the

   CEO and CFO of SSG. According to BCL’s Annual Statement filed with FINRA,

   SSG is wholly owned by its parent company, SCP, which in turn, is wholly owned

   by BCL. SSG shares offices with Boustead, BCL and SCP at 6 Venture Street,

   Irvine, CA 92618.

          44.    According to Boustead’s Annual Report (Exhibit “A” hereto), Flash

   Funders Shareholders Group (FFSG) is also an “affiliate” of Boustead. According

   to FFSG’s website, (www.flashfunders.com), FFSG is wholly owned by SCP,

   which in turn, is wholly owned by BCL. Keith Moore is the CEO of FFSG. FFSG

   shares offices with Boustead, BCL, SCP and SSG at 6 Venture Street, Irvine, CA

   92618. According to BCL’s website (www.boustead1828.com), FFSG was

   “acquired” by BCL on August 28, 2017.



                                            8
Case 19-02134-GLT     Doc 480    Filed 06/23/21 Entered 06/23/21 11:28:57         Desc Main
                                Document     Page 9 of 17



          45.    In addition to Keith Moore’s control of Boustead, BCL and the

   affiliates, Keith Moore had substantial participation in Boustead’s solicitations of

   the Plaintiffs’ investments. Among other things:

          A.     Keith Moore signed the Placement Agent and Advisory Services

   Agreement with OneJet which authorized Boustead to solicit investments for the

   Maguires/OneJet.

          B.     Keith Moore signed the Independent Broker Agreements with

   Robert Campbell and Mel Pirchesky, which authorized Campbell and Pirchesky

   to solicit investments for the Maguires/OneJet.

          C.     Keith Moore signed the Escrow Agreement with VMD Law Group,

   LLC which provided for the deposit of funds raised by Boustead on behalf of

   OneJet.

          D.     Keith Moore was required to approve and sign-off on each of the

   investments made by the Plaintiffs.

          E.     In its Initial Disclosures submitted pursuant to Fed.R.Civ.P. 26,

   Boustead listed Keith Moore as having knowledge of the underlying facts in this

   case as well as Boustead’s involvement in the events described in the Complaint.

          F.     Keith Moore provided the information for Boustead’s Responses to

   Plaintiff’s Discovery Requests.

          G.     Keith Moore engaged in correspondence with PartnerRe Ireland

   Insurance in connection with Boustead’s attempts to obtain insurance coverage

   for the claims asserted in the within case.




                                             9
Case 19-02134-GLT       Doc 480 Filed 06/23/21 Entered 06/23/21 11:28:57               Desc Main
                               Document    Page 10 of 17



            B.     Legal standards for Amendment:

            46.    The law is clear that:

            Leave to amend a pleading "shall be freely given when justice so
            requires." Fed. R. Civ. P. 15(a). Grant of leave to amend is within
            the discretion of the district court, and should be granted unless there
            is "undue delay, bad faith, dilatory motive, prejudice, [or] futility." Zenith
            Radio Corp. v. Hazeltine Research, Inc., 401 U.S. 321, 330, 91 S. Ct.
            795, 28 L. Ed. 2d 77 (1971); In re Burlington Coat Factory Sec. Litig.,
            114 F.3d 1410, 1434 (3d Cir. 1997)….

            A party opposing amendment "must show that it was unfairly disadvan-
            taged or deprived of the opportunity to present facts or evidence which
            it would have offered had the . . . amendments been timely." Heyl &
            Patterson Int'l, Inc. v. F. D. Rich Hous. of V.I., Inc., 663 F.2d 419, 426
            (3d Cir. 1981).

   See, Clientron Corp. v. Devon IT, Inc., 2015 U.S. Dist. LEXIS 962 (E.D. Pa.

   2015). See also, Lorenz v. CSX Corp., 1 F.3d 1406, 1414 (3d Cir. 1993).

            47.    A motion to amend to add new parties is considered under both

   Rule 15 and Rule 21, and the same liberal standard applies. See, Custom Pak

   Beverage, LLC v. Dandrea Produce, Inc., 2014 U.S. Dist. LEXIS 31681 (D. N.J.

   2014):

            In evaluating the propriety of an amended pleading pursuant to
            Federal Rule of Civil Procedure 21, the Court applies the same
            “liberal” standard applicable to motions arising under Federal
            Rule of Civil Procedure 15(a). Sly Magazine, LLC v. Weider
            Publ'ns L.L.C., 241 F.R.D. 527, 532 (S.D.N.Y. 2007) ("In deciding
            whether to allow joinder, courts adhere to 'the same standard of
            liberality afforded to motions to amend under Rule 15.'") (citing
            Momentum Luggage & Leisure Bags v. Jansport, Inc., No. 00-
            7909, 2001 U.S. Dist. LEXIS 415, 2001 WL 58000, at *2 (S.D.N.Y.
            Jan. 23, 2001)); Sutton v. New Century Fin. Servs., No. 05-3125,
            2006 U.S. Dist. LEXIS 93685, 2006 WL 3676306, at *1 (D.N.J. 2006).

   See also, Erus Builders, LLC v. Volt Solar Systems, 2016 U.S. Dist. LEXIS

   74774 (D. Az. 2016).



                                                10
Case 19-02134-GLT     Doc 480 Filed 06/23/21 Entered 06/23/21 11:28:57              Desc Main
                             Document    Page 11 of 17



          48.    Pursuant to the liberal standard for amendments, several courts

   have permitted plaintiffs to amend their complaints to add “alter-ego” parties. The

   case of Lozosky v. Keystone Business Products, Inc., 2015 U.S. Dist. LEXIS

   104291 (M.D. Pa. 2015) is directly on point. In Lozosky, the plaintiff filed an ADA

   claim against a corporate defendant. During discovery, the plaintiff learned that

   the owner of the company had commingled his accounts with the corporate

   defendant and had used corporate funds to pay personal expenses. Based upon

   the same, the plaintiff sought to amend her complaint to add alter-ego claims

   against the owner. The district court permitted the amendment, holding that:

          Plaintiff has alleged enough facts in her proposed amended com-
          plaint to state a cognizable theory of veil piercing necessary to per-
          mit this claim to proceed against Mr. Morda. Plaintiff has met the
          stringent burden to pierce the corporate veil since she has alleged
          that Mr. Morda abused the legal separation between himself and
          Keystone and used Keystone and its assets for improper purposes.
          See Clientron Corp. v. Devon IT, Inc., 2015 U.S. Dist. LEXIS 962,
          2015 WL 70921 (E.D.Pa. Jan. 05, 2015). Moreover, there are ex-
          Ceptional circumstances to warrant piercing Keystone's corporate
          veil and holding Mr. Morda personally liable for Keystone's obliga-
          tions since he sold all the assets of Keystone to a third party, Stra-
          tix, on December 12, 2014, and Keystone was denied insurance
          coverage regarding plaintiff's discrimination claims.

   Similarly, in Clientron Corp. v. Devon IT, Inc., 2015 U.S. Dist. LEXIS 962 (E.D.

   Pa. 2015), the Court permitted a similar amendment, holding that:

          The Court is not able to conclude that Clientron's proposed amend-
          ment is futile. Pennsylvania courts consider a number of factors in
          determining whether to pierce the corporate veil, including “under-
          capitalization, failure to adhere to corporate formalities, substantial
          intermingling of corporate and personal affairs and use of the cor-
          porate form to perpetrate a fraud." Lumax Indus., Inc. v. Aultman,
          543 Pa. 38, 42, 669 A.2d 893, 895 (1995). The Court believes
          Clientron has pleaded "factual content that allows the court to
          draw the reasonable inference" that a number of these factors are
          present, and the proposed amendment therefore is not futile.


                                            11
Case 19-02134-GLT    Doc 480 Filed 06/23/21 Entered 06/23/21 11:28:57           Desc Main
                            Document    Page 12 of 17



   See also, Partner Reinsurance Co. v. RPM Mortgage, Inc., 2020 U.S. Dist.

   LEXIS 212519 (S.D. NY 2020):

         Courts have often held that the addition of alter-ego claims or,
         claims against new defendants that track existing claims, will not
         unduly prejudice defending parties. See, e.g., Essar Steel Algo-
         ma Inc. v. S. Coal Sales Corp. ("Essar Steel I"), No. 17 Misc. 360
         (AT) (RWL), 2018 U.S. Dist. LEXIS 188199, 2018 WL 6332900,
         at *6 (S.D.N.Y. Oct. 29, 2018); Mason Tenders Dist. Council of
         Greater N.Y. v. Phase Constr. Servs., Inc., 318 F.R.D. 28, 38-40
         (S.D.N.Y. 2016); A.V.E.L.A. I, 34 F. Supp.3d at 318; Soroof, 283
         F.R.D. at 153; Michalek v. Amplify Sports & Entm't LLC, No. 11
         Civ. 508 (PGG), 2012 U.S. Dist. LEXIS 85727, 2012 WL 2357414,
         at *5 (S.D.N.Y. June 20, 2012).

   These same principles clearly apply in the present case.

         C.     Legal standards for alter ego claims:

         49.    The law is clear that:

         Piercing the corporate veil is similarly a matter of equity, allowing
         a court to disregard the corporate form and assess one corpora-
         tion's liability against another. Mosaica Educ., Inc. v. Pa. Prevailing
         Wage Appeals Bd., 925 A.2d 176, 184 (Pa. Commw. 2007). The cor-
         porate veil will be pierced and the corporate form disregarded "when-
         ever justice or public policy demand[,]" Ashley v. Ashley, 482 Pa. 228,
         393 A.2d 637, 641 (Pa. 1978), such as when the corporate form has
         been used to "defeat public convenience, justify wrong, protect fraud,
         or defend crime." Mosaica Educ., Inc., 925 A.2d at 184.

   Commonwealth v. Golden Gate National Senior Care, LLC, 684 Pa. 604, 194

   A.3d 1010 (2018). See also, Sereda v. Center City Acquisitions, LLC, 2019

   Pa.Super. 337, 222 A.3d 1161 (2019):

         A court may pierce the corporate veil when equity requires it to
         prevent fraud, illegality or injustice. Vill. at Camelback Property
         Owners Ass'n, 538 A.2d at 533. The corporate veil may be pier-
         ced under the "alter ego" theory, which applies "where the indi-
         vidual or corporate owner controls the corporation to be pierced
         and the controlling owner is to be held liable." Miners, Inc. v. Al-
         pine Equip. Corp., 722 A.2d 691, 695 (Pa. Super. 1998).



                                            12
Case 19-02134-GLT      Doc 480 Filed 06/23/21 Entered 06/23/21 11:28:57              Desc Main
                              Document    Page 13 of 17



          50.     Proof of actual fraud is not necessary to pierce the corporate veil.

   See, Village at Camelback Property Owner’s Ass’n v. Carr, 371 Pa. Super. 452,

   538 A.2d 528 (1988):

          Nevertheless, the corporate existence can be disregarded without a
          specific showing of fraud. As we recently stated in Rinck v. Rinck, 363
          Pa.Super. 593, 526 A.2d 1221 (1987): Appellant argues that the cor-
          porate veil cannot be pierced unless the court makes a specific finding
          that he used his professional corporation to commit fraud, illegality or
          wrongdoing. This is a statement frequently made in the decided cases.
          Appellant's reliance on this general language, however, fails to ack-
          nowledge the scope of the rule which permits the separate corporate
          entity to be disregarded whenever it is necessary to avoid injustice.

   See also, Rinck v. Rinck, 363 Pa.Super. 593, 526 A.2d 1221 (1987).

          51.     Although veil piercing is usually applied to corporate entities, it can

   also be applied to pierce limited liability companies. See, Advanced Telephone

   Systems, Inc. v. Com-Net Professional Mobile Radio, LLC, 2004 Pa. Super. 100,

   846 A.2d 1264 (2004):

          Any business that may be conducted in a corporate form may also
          be conducted as a partnership or a limited liability company," 15 Pa.
          C.S. § 8102(a)(1), and "in the appropriate case the doctrine of pier-
          cing the corporate veil will be applied to a limited liability company."

   See also, Mortimer v. McCool, 2019 Pa. Super. Unpub. LEXIS 4595, 225 A.3d

   1152 (2019).

          52.     In Lumax Industries v. Aultman, 543 Pa. 38, 669 A.2d 893 (1995),

   the Supreme Court of Pennsylvania set forth the factors to be considered as

   follows:

          The factors to be considered in disregarding the corporate form are
          as follows: undercapitalization, failure to adhere to corporate formal-
          ities, substantial intermingling of corporate and personal affairs and
          use of the corporate form to perpetrate a fraud.



                                             13
Case 19-02134-GLT    Doc 480 Filed 06/23/21 Entered 06/23/21 11:28:57             Desc Main
                            Document    Page 14 of 17



         53.    The holding in Lomas v. Kravitz, 2015 Pa. Super. 267, 130 A.3d

   107 (2015) is directly relevant to the present case. As stated by the Court:

         There is sufficient evidence in the record showing that (1) Cherrydale
         had been undercapitalized; (2) Kravitz had failed to adhere to corporate
         formalities; (3) there was extensive intermingling of the various cor-
         porations' funds; and (4) Appellant had used the corporate form to
         perpetuate a fraud, specifically, to remove assets from the reach of
         creditors, like Appellee. See Lumax Industries, Inc.

   See also, Fletcher-Harlee Corp. v. Szymanski, 2007 Pa. Super. 310, 936 A.2d 87

   (2007).

         54.    All of these factors are present in the within case.

         Wherefore, the Plaintiffs respectfully request this Honorable Court to

   permit the Plaintiffs to amend their Complaint to add Keith Moore and Boustead

   & Company, Limited (BCL) as party Defendants. The proposed Amended

   Complaint is attached hereto as Exhibit “B.”




                                           14
Case 19-02134-GLT   Doc 480 Filed 06/23/21 Entered 06/23/21 11:28:57   Desc Main
                           Document    Page 15 of 17



                                             Respectfully Submitted,



                                             _/s/ Robert O Lampl________
                                             ROBERT O LAMPL
                                             PA I.D. #19809
                                             JAMES R. COONEY
                                             PA I.D. #32706
                                             RYAN J. COONEY
                                             PA I.D. #319213
                                             SY O. LAMPL
                                             PA. I.D. #324741
                                             ALEXANDER L. HOLMQUIST
                                             PA I.D. #314159
                                             Benedum Trees Building
                                             223 Fourth Avenue, 4th Floor
                                             Pittsburgh, PA 15222
                                             (412) 392-0330 (phone)
                                             (412) 392-0335 (facsimile)
                                             Email: rlampl@lampllaw.com




                                      15
Case 19-02134-GLT      Doc 480 Filed 06/23/21 Entered 06/23/21 11:28:57      Desc Main
                              Document    Page 16 of 17



                  IN THE UNITED STATES BANKRUPTCY COURT FOR
                    THE WESTERN DISTRICT OF PENNSYLVANIA


   In re:                                    Bankruptcy No. 18-24070

   ONEJET, INC.,                             Adversary No. 19-02134-GLT

            Debtor.
   ___________________________
                                             Related to Adversary Doc. Nos.:
   WOODY PARTNERS et al,                     216, 343, 344 and 345

                Plaintiffs,
       v.

   MATTHEW R. MAGUIRE, PATRICK
   MAGUIRE, BOUSTEAD SECURITIES,
   LLC and ROBERT LEWIS,

                Defendants.


                              CERTIFICATE OF SERVICE

            I, Robert O Lampl, hereby certify that on the 23rd day of June, 2021, I

   served a true and correct copy of the within Motion for Leave to Amend the

   Amended Complaint upon all interested parties, by E-mail, addressed as

   follows:

                               Christopher P. Parrington
                                  Andrew R. Shedlock
                                    Kutak Rock, LLP
                                   1760 Market Street
                                       Suite 1100
                                 Philadelphia, PA 19103
                         Christopher.Parrington@kutakrock.com
                           Andrew.Shedlock@kutakrock.com
                             daniel.carmeli@kutakrock.com




                                           16
Case 19-02134-GLT   Doc 480 Filed 06/23/21 Entered 06/23/21 11:28:57   Desc Main
                           Document    Page 17 of 17



                                    Jason L. Ott
                        Dickie, McCamey & Chilcote, P.C.
                                 Two PPG Place
                                     Suite 400
                              Pittsburgh, PA 15222
                                jott@dmclaw.com
                      (Counsel for Boustead Securities, LLC)



                                               /s/ Robert O Lampl
                                               ROBERT O LAMPL
                                               PA I.D. #19809
                                               JOHN P. LACHER
                                               PA I.D. #62297
                                               JAMES R. COONEY
                                               PA I.D. #32706
                                               RYAN J. COONEY
                                               PA I.D. #319213
                                               SY O. LAMPL
                                               PA I.D. #324741
                                               ALEXANDER L. HOLMQUIST
                                               PA I.D. #314159
                                               223 Fourth Avenue, 4th Fl.
                                               Pittsburgh, PA 15222
                                               (412) 392-0330 (phone)
                                               (412) 392-0335 (facsimile)
                                               Email: rlampl@lampllaw.com




                                       17
